UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6585



MICHAEL S. PARKER,

                                             Petitioner - Appellant,

          versus


DEPARTMENT OF CORRECTIONS, Director of,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-875-3)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Parker, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

      Michael S. Parker seeks to appeal the magistrate judge’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000).*           We have reviewed the record and

the   district   court’s   opinions   and     find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.            Parker v. Director

of Department of Corrections, No. CA-99-875-3 (E.D. Va. Mar. 27 &

Apr. 25, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  DISMISSED




      *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                      2